Citation Nr: 1232114	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-14 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for mitral valve prolapse, also claimed as a heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to May 1973, from May 1974 to December 1980, and from October 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In May 2009, the Board issued a decision finding that the Veteran had submitted new and material evidence to reopen his claim seeking service connection for mitral valve prolapse, also claimed as a heart murmur.  It then remanded this issue back to the RO for additional evidentiary development and readjudication on the merits.

In September 2010, the Board remanded this matter for further evidentiary development.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has mitral valve disability related to his military service.


CONCLUSION OF LAW

The criteria for service connection for mitral valve prolapse, also claimed as a heart murmur, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.307 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Where an individual seeks to reopen a previously denied claim, the notice must inform the individual of both the reopening criteria and the criteria for establishing the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO's October 2005 and March 2006 letters advised the Veteran of the foregoing elements of the notice requirements.  As the Board's May 2009 decision granted the Veteran's application to reopen his claim seeking service connection for mitral valve prolapse, also claimed as a heart murmur, any failure under Kent does not prejudice the Veteran.  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  

The RO has obtained all of the Veteran's service treatment records, and has obtained or made all reasonable attempts to obtain his identified post service treatment records.  The Veteran underwent a VA examination for the heart in July 2009, and the RO obtained a supplemental medical opinion in October 2010.  The same VA examiner was used for the examination and medical opinion, a review of the claims file was completed, the history of the respective condition was reviewed with the Veteran, a physical examination was conducted, and the reports included rationales for the conclusions reached.  Therefore, the examination and supplemental medical opinion are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed any inadequacies concerning either the examination or medical opinion provided.

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.  

The Board remanded this matter in May 2009, and again September 2010.  These remands directed the RO to examine the Veteran and obtain a medical opinion concerning the etiology of the Veteran's mitral valve disability.  These directives were satisfied by the VA's July 2009 VA examination for the heart and October 2010 supplemental medical opinion.  Accordingly, the directives of the Board's May 2009 and September 2010 remands have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Endocarditis (which covers all forms of valvular heart disease) is listed as a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1372.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Mitral Valve Prolapse

The Veteran is seeking service connection for mitral valve prolapse, also claimed as a heart murmur.

The Veteran served on active duty from May 1970 to May 1973, from May 1974 to December 1980, and from October 1986 to March 1990.  

The Veteran's initial enlistment examination, performed in May 1970, noted that his heart was normal.  Service treatment records are silent as to any treatment or diagnosis of a heart disability.  A May 1974 re-enlistment examination noted that his heart was normal.  An electrocardiograph examination, performed in May 1978, revealed findings within normal limits.  A March 1979 physical examination noted that his heart was normal.  An electrocardiograph examination was performed at that time and revealed findings within normal limits.  The Veteran's December 1980 separation examination noted that his heart was normal.  

In May 1981, a VA general physical examination was conducted.  An echocardiogram revealed findings of a mitral valve that was pliable with late posterior systolic movement consistent with prolapse.  The report also noted findings of no septal or posterior left ventricular wall hypertrophy; normal left ventricular cavity dimensions and performance; normal tricuspid and pulmonic valves; and non-enlarged left atrium.  The report concluded with an impression of features of late systolic prolapse of the mitral valve, otherwise study is within normal limits.  An electrocardiogram was also conducted at that time and revealed findings within normal limits.  The VA general physical examination report concluded with a diagnosis of mitral prolapse. 

An April 1986 enlistment examination revealed findings of a normal heart.  Subsequent physical examinations in January 1991, February 1995, February 1997, and February 1999, conducted pursuant to the Veteran's service in the Utah Army National Guard, all listed his heart as normal.

A November 2000 emergency room report noted the Veteran's complaints of chest pain.  Physical examination of the heart revealed regular rate and rhythm, with no murmurs, rubs or gallops.  

A January 2001 VA treatment report noted that the Veteran had a systolic click heard best in the mitral area.  

An April 2001 echocardiogram revealed mitral valve changes suggesting myxomatous degeneration.  The report also noted a mild mitral valve prolapse, mild mitral regurgitation, and mild left ventricular hypertrophy.

In November 2003, the Veteran was hospitalized with complaints of new onset left upper extremity paraparesis.  The Veteran was diagnosed with right frontal interparenchymal hematoma with subarachnoid hemorrhage.  He subsequently underwent a right frontal craniotomy with evacuation of intracerebral hematoma.  
During his hospitalization, an echocardiogram was performed.  The report indicated that the mitral valve was not well visualized, but was probably normal, and that mild mitral regurgitation was present.  The echocardiogram report also noted that poor image quality limited the ability to interpret the study.  

In May 2004, the Veteran underwent a VA examination for the brain and spinal cord.  The examination report noted the Veteran's history of a subarachnoid hemorrhage, which was on the right side of the brain and affected the left side of his body.  The report concluded with a diagnosis of residuals of cerebrovascular accident involving the left side of his body.  

A December 2004 cardiology consultation report noted findings of regular rate and rhythm, with no murmurs, rubs, or gallops.  A December 2004 echocardiogram revealed the mitral valve to be mildly thickened.  The report also noted findings of a mild mitral regurgitation, normal systolic function with moderate pulmonary hypertension, and left atrial enlargement.

In February 2005, a nuclear stress test was performed using dipyridamile.  The report noted findings of an ejection fraction of 66 percent without any perfusion abnormalities, or any ischemia or infarction.

An August 2008 echocardiogram revealed findings of a mildly thickened mitral valve, mild mitral annular calcification, mild mitral regurgitation, and a global left ventricular systolic function that was normal (estimated at 55 to 70 percent).  The report was negative as to any suggestion or discussion of mitral valve prolapse.  The report concluded with a summary of mild left ventricular hypertrophy, normal left ventricular systolic function, and mild pulmonary hypertension.

In July 2009, a VA examination of the heart was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  Cardiovascular examination revealed regular rate and rhythm, with no murmurs, rubs, or gallops.  The report noted a well defined mid-systolic click, and a widening, with expiration, of the A2/P2 gap in the second heart sound, which disappeared with inspiration.  The report concluded with a diagnosis of mild mitral regurgitation, with annular calcification, and left ventricular hypotrophy, which is mild in nature. The VA examiner noted that a new echocardiogram was requested to determine if the Veteran did have mitral valve prolapsed.

Regarding the findings on mitral valve prolapse in 1981, the VA examiner indicated that the American Society of Echocardiography changed the parameters for diagnosing mitral valve prolapse in 2002 or 2003, and that this may be why the Veteran has no longer been felt to have mitral valve prolapse under the current standards and criteria.  The VA examiner further noted that mitral valve prolapse was not mentioned on any of the Veteran's echocardiograms performed in 2003, 2004, and 2008.  The VA examiner then opined that regardless of whether the Veteran currently has mitral valve prolapse, this condition, if found, was asymptomatic then and remains that way.  The VA examiner opined that any mitral valve prolapse found would be considered a congenital abnormality without any associated symptoms or complications, and not caused by or aggravated by his military service.

An August 2010 treatment report noted that cardiovascular examination revealed regular rate and rhythm, S1 and S2 normal, no murmurs, rubs, or gallops.

In October 2010, a supplemental VA medical opinion was obtained.  The VA examiner noted that the Veteran's claims file had been reviewed, and the examination report included a summary to the Veteran's heart treatment.  The VA examiner noted that an August 2009 echocardiogram, which was specifically conducted to review whether mitral valve prolapse existed, did not show any abnormalities at all of the mitral valve, and showed no evidence of mitral regurgitation.  The VA examiner then opined that the 1981 diagnosis was not valid.  

In support of this opinion, the VA examiner noted that there has been a change in protocol for reading echocardiograms and diagnosing mitral valve prolapse over the years.  The VA examiner noted that under today's standards, the Veteran does not meet the criteria for mitral valve prolapse diagnosis.  The VA examiner also noted that the condition was not shown on multiple subsequent echocardiograms.

As for the findings of mitral regurgitation, the VA examiner noted that this is most likely a congenital issue, not an abnormality associated with any symptoms or complications.  In support of this opinion, the VA examiner noted that no inservice activity or cause resulting in this condition could be identified.  Moreover, the VA examiner indicated that mitral valve regurgitation is heavily influenced by fluid dynamics and a finding of mild mitral regurgitation is clinically insignificant as it may come and go depending on fluid dynamics. 

The preponderance of the evidence is against a finding that the Veteran currently has a mitral valve disability related to his military service.  

The Veteran's service treatment records are completely silent as to any diagnosis of any heart disability.  

The Board finds the May 1981 findings of mitral valve prolapse to be of limited probative value.  In reaching this conclusion, the Board relies upon the VA examiner's July 2009 heart examination and October 2010 supplemental medical opinion.  The VA medical opinion appears to have been based on a review of the record, including the Veteran's comprehensive treatment records, and a thoughtful analysis of the Veteran's history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board therefore finds the VA opinion to be probative medical nexus evidence.

The VA examiner opined that the Veteran did not have mitral valve prolapse in 1981.  In support of this conclusion, the VA examiner indicated that the protocol for diagnosing mitral valve prolapse had changed in the years since 1981; and that the Veteran does not meet the criteria for a mitral valve prolapse diagnosis either then or now.  In support of this position, the VA examiner cited to subsequent echocardiograms in 2003, 2004, 2008, and 2009, all of which failed to include a diagnosis of mitral valve prolapse.  Moreover, a host of subsequent service-related physical examinations found the Veteran's heart was normal.

As the Board does not find the May 1981 diagnosis to be valid, the one-year presumptive period found in 38 C.F.R. § 3.309(a) is inapplicable.  

In this case, there is no evidence of a chronic heart disease in service and there is no evidence of chronicity of symptoms inservice or since.  The VA examiner has provided a considered opinion wherein he concluded that the Veteran does not have a heart disability related to his military service.

In summary, for the reasons expressed above, especially the uncontradicted medical opinion evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for mitral valve disability. The benefit sought on appeal is accordingly denied.

ORDER

Service connection for mitral valve prolapse, also claimed as a heart murmur, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


